Citation Nr: 1201404	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of prostate cancer to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a local RO hearing in December 2009.  The Veteran testified before the undersigned in October 2011 at a Travel Board hearing.

The issues of entitlement to service connection for a low back disability and entitlement to service connection for residuals of prostate cancer to include as secondary to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 6, 2011, prior to the promulgation of a decision in the appeal of the denial of service connection for a bilateral knee disability, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for a bilateral knee disability by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of the denial of service connection for a bilateral knee disability and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for a bilateral knee disability and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for a bilateral knee disability is dismissed.


REMAND

A review of the claims file reveals that the Veteran testified he has been in receipt of Social Security Administration disability benefits.  The records from the Social Security decision have not been associated with the claims file.  Where there is actual notice to VA that a Veteran is receiving disability benefits from the Social Security Administration, VA has the duty to acquire a copy of the decision granting the disability benefits and the supporting medical documentation relied upon.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran has claimed in March 2009 that he injured his back in 1966 and that he frequently sought treatment at the George Air Force Base hospital for back problems after the injury.  VA attempted to obtain treatment records of the Veteran from George Air Force Base hospital for the period from January 1967 to September 1967.  Records on file include those concerning 1967 hernia surgery.  There is also a record from 1966, but it is not clear that records of hospitalization for the 1966 period have been requested.  The Board finds attempts must be made to determine if there are any hospitalization records located at George Air Force Base hospital for the Veteran for 1966.  

Finally, it is unclear whether there may have been recent treatment for these disorders.  Appellant will be offered an opportunity to identify records of any treatment that has not been previously reported, including recent treatment, and an attempt to obtain those records should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a low back disability and/or prostate cancer since his discharge from active duty to the extent not previously reported, to include any recent treatment.  After securing any necessary releases, obtain these records which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain any outstanding VA medical records.  Appellant's assistance in identifying available records should be requested as needed.

2.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are unavailable, or if it is determined that he is getting, and has received, only retirement benefits, the claims file should contain documentation of that fact.

3.  Obtain, to the extent possible, any hospitalization records of the Veteran which were created at George Air Force Base hospital in 1966.  Again the claims folder should contain documentation of all attempts made, and the Veteran and his representative should be notified of the results in accordance with applicable provisions.

4.  Readjudicate the issues on appeal.  If such action does not resolve the claims favorably, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim(s) should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


